Exhibit 10.1
Information Concerning Executive Compensation


It has been the policy of Leucadia National Corporation (the “Company”) since
the current management took over in 1978 to emphasize performance based
compensation through the payment of discretionary bonuses.


On January 21, 2011, the Company’s Board of Directors, upon the recommendation
of the Compensation Committee in consultation with Ian M. Cumming, Chairman of
the Board, and Joseph S. Steinberg, President of the Company, approved annual
salary increases (effective January 1, 2011) and discretionary 2010 cash bonuses
for each of the Company’s executive officers who were included as named
executive officers in the Company’s 2010 proxy statement (other than Mr. Cumming
and Mr. Steinberg1 ).




Name
Base Salary in 2011
Bonus Award for 20102
           
Thomas E. Mara
$371,000
$3,610,920
     
Joseph A. Orlando
$338,000
$2,809,930
     
Justin R. Wheeler
$306,000
$3,849,000



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
________________________________________________
1 Consistent with past practice, bonuses for 2010 for Messrs. Cumming and
Steinberg will be considered by the Compensation Committee of the Board of
Directors at the Board of Directors meeting to be held following the Company’s
2011 annual meeting of shareholders.
 
2Includes an annual holiday bonus paid to all employees based on a percentage of
salary of $10,920 for Mr. Mara, $9,930 for Mr. Orlando and $9,000 for Mr.
Wheeler.